Citation Nr: 0305756	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-04 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 60 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to March 
1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which granted service connection 
and a 40 percent rating for a low back disability; the 
veteran appealed for a higher rating.  The RO subsequently 
assigned a temporary total convalescent rating (38 C.F.R. 
§ 4.30) for a period of time based on low back surgery, and 
it also assigned a higher 60 percent rating for the low back 
condition effective with the date of service connection.  The 
veteran continues to appeal for a higher rating for the low 
back condition.  In May 2002, the Board remanded the case to 
the RO for further evidentiary development.

In February 2003, the RO denied a total disability rating 
based on individual unemployability due to the service-
connected low back disability.  To date, that determination 
has not been appealed, and it is not before the Board at this 
time.


FINDINGS OF FACT

1.  Since the effective date of service connection for a low 
back disability (with the exception of a period of a 
temporary total convalescent rating based on low back 
surgery), the low back condition has been manifested by no 
more than pronounced intervertebral disc syndrome, severe 
limitation of of motion of the low back and moderate 
sciatica, and infrequent incapacitating episodes.

2.  The veteran's service-connected low back disability is 
assigned a schedular rating of 60 percent.  This condition 
does not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  


CONCLUSION OF LAW

The veteran's low back disability is not more than 60 percent 
disabling.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code 5293 (2002, and as revised 
effective September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1996 
to March 1997.  A review of his service medical records 
revealed complaints of and treatment for low back pain.  In 
September 1996, the veteran received treatment for a back 
injury incurred while bowling.  A January 1997 treatment 
report noted an assessment of muscle strain in the lower 
back.  A physical examination, dated in February 1997, noted 
normal findings regarding the veteran's spine.  A report of 
medical history, completed at that time, noted a history of 
recurrent back pain.

A treatment summary report, dated in October 1997, was 
received from P. Timberlake, M.D.  The report noted a 
diagnosis of low back pain.  It also noted the veteran's 
prognosis as good.

Medical treatment reports, dated from 1997 to 2002, were 
retrieved from VA medical centers in Birmingham and 
Tuscaloosa, Alabama.  A treatment report, dated in December 
1997, noted the veteran's complaints of back pain.  

A back evaluation in November 1997 by C. Boston, Jr., M.D., 
noted the veteran's complaints of pain with palpation over 
the lower lumbar area, L4-S1.  The veteran was able to 
forward bend with the finger tips to the mid-tibial level.  
Extension was limited to 10 degrees.  Movement was guarded 
and with complaints of pain.  The report noted that the 
veteran was able to resume work, but restricted from 
repetitive lifting and had maximum lifting limitation of 10 
pounds.  The report concluded with an impression of herniated 
nucleus pulposus, L5-S1.  

An MRI examination of the spine, performed in December 1997, 
revealed an impression of prominent appearing central disc 
herniation at L5-S1 with bilateral S1 nerve root and thecal 
sac impingement.  In January 1998, electromyography and nerve 
conduction studies were conducted and revealed normal 
findings.  

In April 1998, a VA examination of the spine was conducted.  
The report noted the veteran's history of a service back 
injury while bowling.  The veteran related that after service 
he worked for two months as a water meter reader and water 
line repairman, but had to quit due this position due to back 
pain.  At the time of the examination, he reported back pain, 
with pain and numbness into the left lower extremity.  The 
report noted that the veteran was a full-time student 
studying computer science.  Physical examination revealed 
tenderness over the lumbar spine.  Straight leg raising tests 
show that he can lift each of his legs, separately, off the 
table from 0 to 90 degrees.  It also indicated that he could 
lift both legs together off the table from 0 to 45 degrees.  
There was moderate pain during this motion.  Range of motion 
of the spine was also limited with complaints of pain.  The 
veteran reportedly walked with a slightly kyphotic poster.  
Neurological examination showed normal reflexes, motor and 
sensory sensation.  X-ray examination of the lumbar spine 
revealed an impression of no significant abnormalities.  The 
report concluded with a diagnosis of chronic low back pain, 
sciatica on the left side due to lumbar disease.  

A treatment report, dated in May 1998, noted that the veteran 
was currently in the reserves.  A neurological evaluation 
revealed decreased function in the lower left leg compared to 
the right.  Treatment options were discussed.  

In May 1998, the veteran underwent a left microdiskectomy at 
L5-S1, due to a herniated disc with left leg radiculopathy.  

A June 1998 RO decision granted service connection and a 40 
percent rating for the low back disorder, effective the day 
after release from active duty in March 1997.  Subsequent RO 
decisions assigned a higher rating of 60 percent for the low 
back disorder, effective from March 1997, and the veteran was 
also assigned a temporary total convalescent rating 
(38 C.F.R. § 4.30) from May 1998 through November 1998 based 
on the low back surgery.

A treatment report in June 1998 noted that the veteran was 
unable to work.  A treatment report in January 1999 noted 
that the veteran still had pain in his back, but that the 
condition had improved.  A treatment summary in January 1999 
from R. Norvel, M.D., noted the veteran's ongoing severe back 
pain, and indicated that he was unable to return to work and 
perform his normal work duties.  

In July 1999, a VA examination of the spine was conducted.  
The veteran complained of ongoing back pain.  He indicated 
that the condition had improved briefly following surgery, 
but has since gotten worse.  Physical examination revealed 
moderate tenderness to palpation of the midline of the lumbar 
spine.  Neurological reflexes were diminished on the right 
side and normal on the left lower extremity.  Examination 
revealed a slow gait, with pain while squatting.  The veteran 
could stand on his toes, heels and do tandem walking.  Range 
of motion testing of the spine showed that the veteran was 
unable to touch his toes, and he had extension to 10 degrees, 
bilateral lateral bending to 35 degrees, and bilateral 
rotation to 30 degrees.  There was moderate pain on motion.  
X-ray examination of the spine revealed no significant 
abnormality of the lumbar spine.  The impressions included 
chronic low back pain with sciatica on the left side, status 
post lumbar disc surgery, and continued back pain and leg 
cramps limiting physical activity.  

In August 1999, electromyography (EMG) and nerve conduction 
velocity (NCV) studies were normal.  

In March 2001, a VA examination of the spine was conducted.  
The report noted the veteran's complaints of daily back pain, 
weakness, stiffness, and lack of endurance of the back and 
legs, worse on the left.  The report noted his occupation was 
a student.  It noted that he had previously worked in a 
machine shop, but had to quit due to heavy lifting.  Physical 
examination revealed tenderness at the S1 area.  The report 
noted a functional range of motion, with pain in all 
directions.  He was not able to touch his toes and he could 
squat three-fourths of the way to the floor.  He could heel 
and toe walk, but voiced pain when doing so.  The left side 
of the back appeared larger than the right side.  The 
veteran's gait was slow, and favored the left leg.  Reflexes 
were +1 in the lower left extremity.  No reflexes were noted 
in the lower right extremity.  The report concluded with a 
diagnosis of chronic low back pain with sciatica.  In 
discussing functional loss, the examiner noted that the 
veteran could perform activities of daily living, he could 
walk approximately one mile, stand for approximately 20 
minutes before he had pain and sciatica, and sit in his 
favorite chair as long as he wanted.  The report also noted 
that his recreational activities were limited, and that if he 
tried to play basketball he suffered the next day.  In an 
addendum, it was noted there were not radicular signs of a 
herniated disc.

X-ray examination of the lumbar spine in April 2001 revealed 
borderline narrowing at L4-L5, suggestive of early 
degeneration of the disc.  There was also a small anterior 
hypertrophic osteophyte at the superior aspect of the body of 
the L5, and borderline retrolisthesis of L4 over L5 and grade 
l retrolisthesis of L5 over S1.  The S1 joints were normal.  

A treatment report in September 2001 noted that the veteran 
was eight weeks status post left medial subtaler dislocation 
(a foot condition).  He said that he still found this 
condition bothered him with long walks.

In July 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In August 2002, the veteran wrote that he had not worked 
full-time since 1997, although he said that since then he had 
gone to school with VA benefits and had done some VA work-
study during such time.  In October 2002, in a claim for 
individual unemployability benefits, he related that he last 
worked as a laborer in 1996.  He indicated that in 2001 he 
obtained an associates degree in business.  He reported that 
he could not find employment due to his back.  

In November 2002, a VA examination for the spine was 
conducted.  The veteran reported he had briefly worked as a 
machinist after service, but quit due to heavy lifting 
requirements, and he had not worked in 4 to 5 years.  He 
complained of low back pain radiating into the left hip and 
leg.  Physical examination noted that neurological reflexes, 
sensation, and tone were normal.  Motor strength in the lower 
extremities was 5/5 on the right and 3/5 on the left, and he 
complained of left leg weakness.  There was tenderness to 
palpation over the lumbar region.  Straight leg raising tests 
showed that he could lift the left and right leg off the 
table from 0 to 90 degrees, and he could lift both legs off 
the table from 0 to 45 degrees.  Range of motion testing of 
the lumbar spine showed that he could do flexion but was 
unable to touch his toes, and he complained of pain and 
stretching when he tried.  Lumbar extension was from 0 to 20 
degrees, lateral bending on the right was from 0 to 35 
degrees, and on the left from 0 to 20 degrees.  Rotation to 
the left was from 0 to 20 degrees and to the right from 0 to 
30 degrees.  The veteran complained of pain and stiffness 
with motion.  He was unable to squat.  Gait was normal, and 
he could walk on his toes and heels and do tandem walking.  
X-rays of the lumbar spine showed degenerative disc and joint 
disease from L4 to S1.  Examination impressions included 
chronic low back pain status post lumbar disc surgery, with 
normal EMG and NCV studies which were negative for 
radiculopathy.  In discussing functional loss, the veteran 
reported that he can walk a mile on a good day, and that on 
some days he can hardly walk at all.  He said he can stand 5 
to 10 minutes before having to sit and rest.  He reported 
that he was able to care for four children, all under four 
years of age, while his girlfriend works.  He reported doing 
limited house work, and his only treatment was pain 
medication.  The VA examiner noted an opinion that the 
veteran's back disability was not as likely as not affecting 
his ability to be gainfully employed.  

A treatment report, dated in July 2002, noted the veteran's 
complaints of low back pain, which caused difficulty 
sleeping.  He was not presently taking pain medicine for this 
condition.

II.  Analysis

The veteran contends that his service-connected low back 
disorder warrants a rating greater than 60 percent.  Through 
correspondence, the rating decision, the statement of the 
case, supplemental statements of the case, and the Board's 
prior remand, the veteran has been notified with regard to 
the evidence necessary to substantiate his claim.  Pertinent 
records have been obtained, and the veteran has been given 
multiple VA examinations.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

This is an initial rating case on the granting of service 
connection.  Accordingly, consideration has been given to 
higher "staged ratings" (i.e., different percentage ratings 
for different periods of time, based on the facts found) 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of the appeal, the criteria for 
evaluating a back disability as intervertebral disc syndrome 
were revised, effective September 23, 2002.  Either the old 
or new rating criteria may apply, whichever are more 
favorable to the veteran, although the new rating criteria 
may only be applied for the period of time since their 
effective date.  See Karnas v. Derwinski, 1 Vet.App. 308 
(1991); VAOPGCPREC 3-2000.

Under the criteria in effect prior to September 23, 2002, a 
maximum rating of 60 percent may be assigned for 
intervertebral disc syndrome, and such is assigned when the 
condition is pronounced in degree, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the criteria effective since September 23, 2002, 
intervertebral disc syndrome is to be evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher evaluation.  The maximum rating when 
rating based on incapacitating episodes is 60 percent, and 
such is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  For this purpose, "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disability using criteria for the most appropriate orthopedic 
diagnostic code, and evaluate neurologic disability 
separately using criteria for the most appropriate neurologic 
diagnostic code.  38 C.F.R. § 4.71a, Code 5293 (66 Fed. Reg. 
54345-54349 (2002).

Since the effective date of service connection (with the 
exception of the period of a temporary total convalescent 
rating based on low back surgery), the low back disability 
has been rated 60 percent.  This is the maximum schedular 
rating under the old criteria of Code 5293 for intervertebral 
disc syndrome.  It is also the maximum rating under the new 
criteria for intervertebral disc syndrome when using the 
rating method of the amount of "incapacitating episodes" 
within the past year, although it does not appear the veteran 
meets such new 60 percent criteria.  

As noted, since the period of time since the new criteria 
became effective (i.e., since September 2002), intervertebral 
disc syndrome may alternatively be rated by separate 
orthopedic and neurologic evaluations.  However, in the 
present case this method would not result in an overall 
rating higher than the 60 percent rating which has been 
assigned.  For example, under orthopedic codes, a maximum 
rating of 40 percent could be assigned for severe limitation 
of motion of the lumbar spine, even when the effects of pain 
are considered (38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 
5292; Spencer v. West, 13 Vet.App. 376 (2000)), or a maximum 
rating of 40 percent could be assigned for lumbosacral 
strain, if severe in degree (38 C.F.R. § 4.71a, Code 5295).  
As to neurological manifestations, 38 C.F.R. § 4.124a, Code 
8520 provides that incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy; and paralysis of the sciatic 
nerve is rated 80 percent when complete, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  The recent 
medical evidence (including that since the new regulation 
became effective) shows at most moderate sciatica; in fact, 
the latest EMG and NCV studies were negative for 
radiculopathy.  Thus the neurologic impairment would be rated 
at most 20 percent under Code 8520.  Orthopedic and 
neurological ratings for the low back conditions, when 
combined under the combined ratings table of 38 C.F.R. 
§ 4.25, would not exceed the current 60 percent rating.

In sum, there is no basis for a schedular rating higher than 
60 percent for the low back disorder.  The Board has also 
considered a higher rating on an extraschedular basis.

Ratings generally are to be on the basis of the VA's Rating 
Schedule.  However, in exceptional cases, where the schedular 
evaluation is found to be inadequate, the Under Secretary for 
Benefits or the Director of the Compensation of Pension 
Service, upon field station submission, is authorized to 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Board does not have authority to assign 
an extraschedular rating in the first instance, although in 
appropriate cases it may refer the matter to a designated VA 
official for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 337 (1996).

With respect to a possible extraschedular rating for 
veteran's low back disability, the record shows no factors 
which could be considered to be exceptional or unusual.  
Marked interference with employment, beyond industrial 
impairment contemplated by the schedular rating of 60 
percent, is not shown.  The veteran reports he has not worked 
full-time in several years, yet during this time he has been 
a full-time student and has done some work-study.  Frequent 
periods of hospitalization for the low back condition are not 
shown.  No other exceptional or unusual factors are shown as 
might render impracticable the application of the regular 
schedular rating standards.  The Board thus finds there is no 
basis for referral of the case to a designated VA official 
for consideration of a higher rating on an extraschedular 
basis.

The evidence shows no identifiable periods of time, since the 
effective date of service connection (other than the period 
of the temporary total convalescent rating based on low back 
surgery), during which the low back disorder has been more 
than 60 percent disabling, and thus higher "staged ratings" 
are not warranted.  Fenderson, supra.  The preponderance of 
the evidence is against the claim for a rating higher than 60 
percent for the low back disorder.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A higher rating for a low back disability is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

